Citation Nr: 0105810	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  00-03 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant meets the basic eligibility 
requirements for VA nonservice-connected disability pension 
benefits.


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service as a Philippine Scout from 
July 1946 to March 1949.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of 
the Philippines.  In that determination, the RO denied the 
appellant's claim seeking nonservice-connected pension 
benefits.  He disagreed and this appeal ensued.  


FINDING OF FACT

The appellant had recognized service in the Philippine Scouts 
from July 1946 to March 1949.  


CONCLUSION OF LAW

The appellant's service, consisting of recognized service as 
a Philippine Scout enlisted under Section 14, Public Law 190, 
79th Congress, does not constitute active military service 
for purposes of VA nonservice-connected pension benefits.  38 
U.S.C.A. §§ 107, 1502, 1521 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.8 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant maintains he is entitled to VA nonservice- 
connected disability pension benefits.  The record contains 
copies of the appellant's military separation documents to 
include WD AGO Form 53, Enlisted Record and Report of 
Separation Honorable Discharge, and WD AGO Form 100, Army of 
the United States Separation Qualification Record.  These 
documents reflect the appellant's service in the Philippine 
Scouts from July 11, 1946 to March 30, 1949.  

VA nonservice-connected pension benefits may be paid to a 
veteran of a war who has the requisite service and who is 
permanently and totally disabled.  38 U.S.C.A. §§ 1502, 1521 
(West 1991 and Supp. 2000).  Improved pension benefits are 
payable to veterans of a period of war, including World War 
II, because of nonservice-connected disability or age.  Basic 
entitlement exists if the appellant served in the active 
military, naval or air service for 90 days or more during a 
period of war; is permanently and totally disabled from 
nonservice-connected disability not due to his own willful 
misconduct; and meets certain net worth and income 
requirements.  38 C.F.R. § 3.3.  

For purposes of VA benefits, Philippine World War II veterans 
divide into three groups; the Old Philippine Scouts, a turn-
of-the-century U.S. Army unit; the Philippine Army, 
authorized by the Philippine government in the 1930's; and 
the New Philippine Scouts, authorized by the Philippine 
government immediately after World War II.  Quiban v. 
Veterans Administration, 928 F.2d 1154 (1991).  The appellant 
entered service on July 11, 1946, meaning he served in the 
New Philippine Scouts and enlisted pursuant to the provisions 
of section 14, Pub. L. 190, 79th Congress (Act of October 6, 
1945).  VA benefits for these veterans are governed by 38 
C.F.R. § 3.8(b), which provides that they are eligible for 
only compensation benefits and dependency and indemnity 
compensation benefits.  Specifically missing from the 
benefits for which New Philippine Scouts are eligible is 
nonservice-connected pension benefits.  Compare 38 C.F.R. 
§ 3.8(a) (Old Philippine Scouts are eligible for compensation 
and pension benefits, among others).  

The findings by the service department verifying a claimant's 
service are binding on VA for purposes of establishing 
service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992); see also Dacoron v. Brown, 4 Vet. App. 
115, 120 (1993).  The appellant has not disputed the period 
of service listed on his service separation documents and the 
law specifically excludes such service for purposes of 
entitlement to nonservice-connected pension benefits.  See 
Laruan v. Principi, 4 Vet. App. 100 (1993).  Consequently, 
the Board finds that there is no legal basis for the 
appellant's claim.  As the law and not the evidence is 
dispositive on this issue, it must be denied because of lack 
of legal entitlement.  38 U.S.C.A. § 107; Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); 38 C.F.R. § 3.8.



ORDER

As a matter of law, the claim for nonservice-connected 
pension benefits is denied.  



		
	John E. Ormond, Jr.  
	Member, Board of Veterans' Appeals



 

